Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 11/29/2019. 
Claims 1-14 are currently pending and have been examined.

Priority
The Examiner acknowledges that the instant application claims priority from Provisional US Application 62/773,525, filed 11/30/2018. Therefore, the claims receive the effective filing date of 11/30/2018.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-11 are directed to an article of manufacture, and claims 12-14 are directed to a machine. Therefore, claims 1-14 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite 
Claims 1, 3, and 12 recite at least the following limitations that are believed to recite an abstract idea:
a real property analyzer to obtain real property data describing a unit of real property, identify a workable feature of the unit of real property based on the real property data, and determine a quantitative factor describing the workable feature; 
a consumer support to receive an indication of the workable feature of the unit of real property and the quantitative factor describing the workable feature, and generate a scope of work to perform one or more tasks on one or more workable features of the unit of real property, including a visual representation of the unit of real property and a visual representation of the workable feature, a task selection ability indicating a particular task to work the workable feature, and a cost calculator ability to calculate a cost to complete a scope of work involving one or more tasks to be performed on one or more workable features of the unit of real property; and upon detecting selection, increment the cost of completing the scope of work by a cost of performing the particular task to work the workable feature;
a provider to receive the scope of work, a location of the unit of real property where the scope of work is to be performed, a list of one or more tasks to be completed pursuant to the scope of work, and visual representations of one or more workable features of the unit of real property on which the one or more tasks are to be performed;


The above limitations recite the concept of project planning and valuation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 3, and 12 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

A non-transitory machine-readable storage medium comprising instructions that when executed cause a processor of a computing device to perform steps
A user interface
A task selection button
Displaying of the cost
A consumer computing device
A provider computing device
Displaying a location, a list, and visual representations
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2, 4-11, and 13-14 are directed to the abstract idea 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A non-transitory machine-readable storage medium comprising instructions that when executed cause a processor of a computing device to perform steps
A user interface
A task selection button
Displaying of the cost
A consumer computing device
A provider computing device
Displaying a location, a list, and visual representations
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al (US 20130282511 A1), hereinafter Mitchell.
Regarding claim 1, Mitchell discloses a non-transitory machine-readable storage medium (Mitchell: [0028], Claim 1) comprising instructions that when executed cause a processor of a computing device to: 
– The rooms are recognized to be workable features, and the area/size to be quantitative factor. –  “Once scheduled, the system notifies the contractor of the scheduled appointment and requests that they confirm details with the customer.” [0037]).

Regarding Claim 2, Mitchell discloses the non-transitory machine-readable storage medium of claim 1, wherein the quantitative factor of the workable feature of the unit of real property includes a physical dimension of the workable feature (Mitchell: “the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions. On the web interface, the customer enters 2 bedrooms with an area of 150 square feet per room and one bathroom with an area of 100 square feet” [0037] – The rooms are recognized to be workable features, and the area/size to be quantitative factor.).

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 5-6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Pershing et al (US 20200111113 A1), hereinafter Pershing.
Regarding claim 3, Mitchell teaches a non-transitory machine-readable storage medium comprising instructions that when executed cause a processor of a computing device (Mitchell: [0028], Claim 1) to: 
receive an indication of a workable feature of a unit of real property and a quantitative factor describing the workable feature (Mitchell: “the customer enters his zip code …the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions. On the web interface, the customer enters 2 bedrooms with an area of 150 square feet per room and one bathroom with an area of 100 square feet” [0037] – The rooms are recognized to be workable features, and the area/size to be quantitative factor.); 
generate a user interface (Mitchell: [0037], Figure 11) including: 
a task selection component including a task button indicating a particular task to work the workable feature (Mitchell: “On the system’s web interface, the customer selects ‘House Cleaning’ as the service type. … the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions.” [0037] – With reference to Figure 11, buttons are used for user selection), and 

upon detecting selection of the task button, increment the cost of completing the scope of work by a cost of performing the particular task to work the workable feature (Mitchell: “The system then identifies the contractor subscribed to that zip code for cleaning services and obtains their house cleaning pricing profile information. By combining the data entered by the consumer with the contractor's pricing profile, the system calculates a price quote of $50 per cleaning and displays this price quote to the customer.” [0037] – As further seen in Figure 11, the cost of the work is based on the particular task for the workable feature selected.),
but does not specifically teach a real property display component including a visual representation of the unit of real property and a visual representation of the workable feature.
However, Pershing teaches a system and method for building project cost estimation (Pershing: Abstract), including a real property display component including a visual representation of the unit of real property and a visual representation of the workable feature (Pershing: “FIGS . 5A - 5F are consecutive pages from a preliminary or final report sent to a potential customer prepared by the roofing company.” [0020] – See also [0027] for further description of the visual representation of the visual representation of the workable feature, in this case a roof.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Mitchell would continue to teach an interface for task selection regarding the workable feature, except that now it would also teach the displaying of a visual representation of the unit of real property and its workable feature, according to the teachings of Pershing. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to quickly and easily facilitate project planning (Pershing: [0008]).

Regarding Claim 5¸ Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, wherein the quantitative factor of the workable feature of the unit of real property includes a physical dimension of the workable feature (Mitchell: “the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions. On the web interface, the customer enters 2 bedrooms with an area of 150 square feet per room and one bathroom with an area of 100 square feet” [0037] – The rooms are recognized to be workable features, and the area/size to be quantitative factor.).

Regarding Claim 6¸ Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, wherein the visual representation of the workable feature is embedded in the visual representation of the unit of real property (Pershing: “FIGS . 5A - 5F are individual pages that make up a representative report . In FIG . 5A , …an overhead aerial image of the building. In FIG. 5B, a second page 104 of the report is shown that shows wide overhead perspective view of the building at the address with the surrounding areas more clearly shown. FIG . 5C is the third page 106 of the report which shows a line drawing of the building showing ridge and valley lines , dimensions 110 and a compass indicator” [0027] -The referenced Figures further demonstrate the workable feature (roof) within the visual representation of the property.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Pershing for the reasons identified above with respect to claim 3. 

Regarding Claim 8¸ Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, wherein the task selection component includes an indication of a quantitative factor describing the task, the indication displayed visually associated with the task button (Pershing: “FIG . 5C is the third page 106 of the report which shows a line drawing of the building showing ridge and valley lines , dimensions 110 and a compass indicator” [0027]). 


Regarding Claim 11¸ Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, further comprising instructions that when executed cause the processor of the computing device to: generate a scope of work indicating one or more particular tasks to be performed on one or more workable features of the unit of real property; and transmit the generated scope of work to another computing device (Mitchell: “Once scheduled, the system notifies the contractor of the scheduled appointment and requests that they confirm details with the customer.” [0037] – “the schedule module will also show the contractor a schedule of all services which have been booked by users” [0056] – “upon the user scheduling or booking a service, an automatic notice is sent to the contractor” [0033] – “Based on the location information and the service selected the system identifies the contractor associated through their subscription with the zip code or location.” [0046] – The contractor device is further discussed in [0042].).

Regarding Claim 12, Mitchell teaches a system for generating a scope of work for working real property, the system comprising: 
a real property analyzer to obtain real property data describing a unit of real property, identify a workable feature of the unit of real property based on the real property data, and determine a quantitative factor describing the workable feature (Mitchell: “the customer enters his zip code …the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions. On the web interface, the customer enters 2 bedrooms with an area of 150 square feet per room and one bathroom with an area of 100 square feet” [0037] – The rooms are recognized to be workable features, and the area/size to be quantitative factor.); 
a consumer computing device to receive an indication of the workable feature of the unit of real property and the quantitative factor describing the workable feature, and generate a scope of work to perform one or more tasks on one or more workable features of the unit of real property (Mitchell: “On the system’s web interface, the customer selects ‘House Cleaning’ as the service type. … They system then identifies the contractor subscribed to 
a provider computing device to receive the scope of work, display a location of the unit of real property where the scope of work is to be performed, display a list of one or more tasks to be completed pursuant to the scope of work, and (Mitchell: “Once scheduled, the system notifies the contractor of the scheduled appointment and requests that they confirm details with the customer.” [0037] – “the schedule module will also show the contractor a schedule of all services which have been booked by users” [0056] – “upon the user scheduling or booking a service, an automatic notice is sent to the contractor” [0033] – “Based on the location information and the service selected the system identifies the contractor associated through their subscription with the zip code or location.” [0046] – The contractor device is further discussed in [0042].),
but does not specifically teach that the provider computing device displays visual representations of one or more workable features of the unit of real property on which the one or more tasks are to be performed.
However, Pershing teaches a system and method for building project cost estimation (Pershing: Abstract), including the provider computing device displaying visual representations of one or more workable features of the unit of real property on which the one or more tasks are to be performed (Pershing: “Each roof company 70, 70′, 70″ reviews the preliminary report 101 and any associated images” [0026] – “The software program 50 includes a calibration module 56 that enables the roof company 70 to determine the angles and dimensions of various roof sections shown in the images files 54” [0023] – “the roof company enters the customer's address into the software program and aerial images of the building are then presented to the roof company.” [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Mitchell would continue to teach a provider computing device receiving a scope of work, displaying a location of the real property, and displaying a list of tasks within the scope of work, except that now it would also teach the displaying of a visual representation of the workable features of the property, according to the teachings of Pershing. This is a predictable result of the combination.


Regarding Claim 13, Mitchell/Pershing teach the system of claim 12, wherein the quantitative factor of the workable feature of the unit of real property includes a physical dimension of the workable feature (Mitchell: “the user is prompted to enter the number of rooms to be cleaned, the type of rooms to be cleaned (i.e. bedroom, kitchen, bathroom, etc.), the area or size to be cleaned (i.e. area in square feet), frequency, and other related questions. On the web interface, the customer enters 2 bedrooms with an area of 150 square feet per room and one bathroom with an area of 100 square feet” [0037] – The rooms are recognized to be workable features, and the area/size to be quantitative factor).

Regarding Claim 14, Mitchell/Pershing teach the system of claim 12, wherein the real property analyzer is to obtain the real property data from an external resource, the real property data comprising one or more of: real estate data describing the unit of real property, land title registry data describing the unit of real property, physical dimensions of a parcel of land of the unit of real property, and aerial imagery data of the unit of real property (Pershing: “The software program 50 is able to retrieve aerial images of buildings from the database 52 containing aerial images files 54 of buildings located in the region served by the roof company 70.” [0023]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mitchell with Pershing for the reasons identified above with respect to claim 12. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Pershing, and further in view of Davis et al (US 20150339691 A1), hereinafter Davis.
Regarding Claim 4, Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, but do not specifically teach that the task selection component includes a plurality of task buttons each associated with a respective task to work a different workable feature of the unit of real property, and wherein the instructions 
However, Davis teaches a system for scheduling services (Davis: Abstract), including that the task selection component includes a plurality of task buttons each associated with a respective task to work a different workable feature of the unit of real property, and wherein the instructions to cause the processor to, upon selection of a particular task button of the plurality of task buttons, increment the cost of completing the scope of work by a cost of performing the respective task (Davis: “FIG. 2 illustrates an example of a customer selecting a potential service from potential service categories for commoditization. A customer 202 is depicted at a client device 110. The client device displays a GUI 112 to the customer. The GUI 112 can present several service options 204a-f to the customer 202. Non-limiting examples of Such options can include services to: … mow a lawn 204c., inspect a rental 204d, maintain a pool 204e, and/or paint walls 204f.” [0048] – “The statistical information 150 can provide quantitative values for prices answering to … different combinations of different service-specific task details 146 for one or more service providers.” [0041] – “a particular service provider is awarded performance of multiple customer-selected services selected by the customer 202.” [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Mitchell/Pershing would continue to teach task buttons for selection of services, wherein the cost is incremented by a cost of performing the respective task, except that now it would also teach a plurality of task buttons each associated with a respective task for a different workable feature, which, upon selection, increment the cost accordingly, according to the teachings of Davis. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved access to services(Davis: [0015]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Pershing, and further in view of Gregg et al (US 20140025343 A1), hereinafter Gregg.

Regarding Claim 7, Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, but do not specifically teach that the real property display component includes a visual representation of lighting on the unit of real property.
However, Gregg teaches systems for planning and layout of solar installation projects (Gregg: Abstract), including that the real property display component includes a visual representation of lighting on the unit of real property (Gregg: “A compass 430 may also be provided on the user interface identifying the cardinal directions with respect the location image 410, to allow the user … identify which surfaces will receive more direct sunlight and which surfaces will receive less direct sunlight during different times of the year.” [0045] – “The solar panel layout and installation tool may also identify shading factors, for example, trees 416, chimneys 415, overhanging roof Surfaces, and other physical objects that may reduce the amount of Sunlight reaching Solar panels in certain potential layout positions.” [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Mitchell/Pershing would continue to teach the display of a visual representation of the unit of real property, except that now it would also teach the display of lighting on the unit, according to the teachings of Gregg. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow users to take sun angles and other directional factors into consideration (Gregg: [0006]).

Regarding Claim 9, Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, but do not specifically teach that the real property display component includes a task button for the selection of a workable feature overlain over the visual representation of the workable feature.
However, Gregg teaches systems for planning and layout of solar installation projects (Gregg: Abstract), including that the real property display component includes a task button for the selection of a workable feature overlain over the visual representation of the workable feature (Gregg: “In FIG. 4B, the user has selected six solar panels from the available solar panel menu 450, and positioned them in two rows of three panels 470 on the south facing surface 413a of the house 412. In FIG. 4C, the user has removed the previous configuration of solar panels 470 shown in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Mitchell/Pershing would continue to teach the visual display of the unit of real property, except that now it would also teach a task button for selection of a workable feature is overlaid on the visual representation of the workable feature, according to the teachings of Gregg. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for the configuring of a desired layout (Gregg: [0067]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Pershing, and further in view of Gladstone et al (US 20150088681 A1), hereinafter Gladstone.
Regarding Claim 10, Mitchell/Pershing teach the non-transitory machine-readable storage medium of claim 3, but do not specifically teach that, upon detecting selection of the task button, the instructions cause the processor of the computing device to highlight the visual representation of the workable feature.
However, Gladstone teaches systems and methods for planning surface covering projects (Gladstone: Abstract), including that upon detecting selection of the task button, the instructions cause the processor of the computing device to highlight the visual representation of the workable feature (Gladstone: “The user selects the desired area(s) on the floorplan, as shown in FIG. 7 for example, the areas identified as kitchen/breakfast, Master Bath, and Bath 2 may be highlighted and filled with tile after selection by the user. In a preferred embodiment, the selected areas may be highlighted by a different color on screen for easier identification.” [0058]).

In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to more easily identify the selected areas/features (Gladstone: [0058]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parton (US 20100161440 A1)
Conway et al (US 20170322705 A1)
Cardona et al (US 10319002 B1)
Digiacomo (US 20040193474 A1)
Montelo et al (US 7580862 B1)
Ripley et al (US 20180349862 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.J.S./Examiner, Art Unit 3684        

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684